t c summary opinion united_states tax_court steven bruce huntley petitioner v commissioner of internal revenue respondent docket no 16676-03s filed date steven bruce huntley pro_se kathleen raup for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax of dollar_figure and dollar_figure pursuant to sec_6651 and respectively after concession sec_1 there are three issues for decision whether petitioner is entitled to a deduction stemming from a brokerage account he held with kristian capital management inc whether petitioner is entitled to a deduction stemming from his employment with howard systems inc and whether petitioner is liable for an addition_to_tax pursuant to sec_6651 background the evidence in this case consists of oral stipulations agreed upon at trial and documented evidence received at trial the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in upper darby pennsylvania respondent has conceded the issue as to addition_to_tax pursuant to sec_6651 respondent contacted petitioner no less than nine times between date and date each time requesting that petitioner stipulate the facts of the case when no stipulation of facts was agreed upon by the date of the trial the court took oral stipulations from the parties and received into evidence documentation that detailed the parties’ agreements during the taxable_year petitioner received wages unemployment_compensation and a distribution from an individual_retirement_account ira totaling dollar_figure petitioner does not contest that he received these amounts or that they are includable in his gross_income however at trial petitioner raised the issue of his entitlement to two loss deductions on date petitioner filed articles of incorporation with the secretary of the commonwealth of pennsylvania for huntley quality assurance inc hqa in date hqa entered into a general contractor agreement with howard systems international inc howard systems inc for petitioner to provide software support services at wyeth- aryst pharmaceutical from date through date petitioner worked at wyeth-aryst pharmaceutical from september through date for a total of hours at dollar_figure an hour petitioner did not timely file his federal_income_tax return respondent prepared a substitute return calculating petitioner’s tax_liability for respondent issued a notice_of_deficiency based upon amounts reported as paid to him by payors using the filing_status of married_filing_separately in his calculation respondent allowed the standard_deduction of dollar_figure and a personal_exemption allowance of dollar_figure as of the date of trial petitioner had not filed his federal_income_tax return a trial occurred on date discussion the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving otherwise 290_us_111 sec_7491 however places the burden_of_proof on the commissioner with respect to certain factual issues specifically sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability the burden_of_proof with respect to such factual issues will be placed on the commissioner however the taxpayer must comply with the substantiation and record-keeping requirements of the internal_revenue_code see sec_7491 and b for reasons discussed herein we hold that petitioner did not meet the requirements of sec_7491 with respect to the addition_to_tax under sec_6651 the commissioner bears the burden of production ie evidence that it is appropriate to apply the addition_to_tax sec_7491 116_tc_438 if the commissioner meets the burden of production the taxpayer bears the burden of establishing that his failure_to_file and pay is due to reasonable_cause and not willful neglect higbee v commissioner supra pincite for reasons discussed herein we hold that respondent has met his burden of production with respect to the sec_6651 addition_to_tax characterization of purported losses petitioner argues that he is entitled to itemized_deductions for a loss sustained as a result of embezzlement of a brokerage account he held with kristian capital management and a loss stemming from the termination of his employment at wyeth-aryst pharmaceutical kristian capital management brokerage account sec_165 provides that a loss resulting from a capital_asset that becomes worthless during the taxable_year shall be treated as a loss from the sale_or_exchange of that asset as of the last day of the taxable_year petitioner claimed that he sustained such a loss from the embezzlement of a brokerage account he held with kristian capital management to substantiate his claim petitioner offered three documents into evidence a partial copy of a letter sent to him from first american discount corporation and two copies of web pages the first letter showed that petitioner held a brokerage account with kristian capital management through the first american discount corporation the second document a copy of a web page revealed that the first american discount corporation had withdrawn as a member of the chicago board_of trade the third document also a copy of a web page indicated that kristian capital management either withdrew or had rescinded its membership in the national futures association an independent regulatory organization for the futures industry petitioner provided no evidence however of his basis in the kristian capital management account that embezzlement of his funds occurred or of the amount of his purported loss therefore we cannot conclude that a loss occurred accordingly we hold that petitioner is not entitled to a loss deduction attributable to his brokerage account with kristian capital management employment with wyeth-aryst pharmaceutical petitioner testified that he was dismissed from his consulting job at wyeth-aryst pharmaceutical because he was ethically opposed to the work assigned to him and that company officials barred him from reentering his office to retrieve his personal effects sec_165 provides a theft_loss deduction in the taxable_year in which the taxpayer discovers the loss the basis for determining the amount of the deduction for any loss is the lesser_of the fair_market_value or the adjusted_basis of the property prescribed by sec_1011 sec_1_165-7 sec_1 c income_tax regs the amount of the loss deduction is limited to the extent the loss exceeds dollar_figure and the net_casualty_loss exceeds percent of the taxpayer’s adjusted_gross_income see sec_165 in calculating petitioner’s tax_liability for respondent did not allow petitioner a loss deduction for personal effects he claimed that he was prohibited from retrieving respondent argues that petitioner is not entitled to a theft_loss deduction under sec_165 because he did not substantiate either his basis in the property or that the property was involuntarily converted petitioner testified that the items at issue included a used laptop computer some antique fountain pens and a framed photograph of his wife petitioner further testified that to compensate him for the loss of these items howard systems inc drew up a consultant invoice for hours of work at the rate of dollar_figure hour howard systems inc then issued a check to petitioner for dollar_figure petitioner argues that he is entitled to deduct this amount because it was actually a theft reimbursement first petitioner provided no credible_evidence that he was barred from the wyeth-pharmaceutical premises nor did he substantiate his basis in the property allegedly taken from him as a result of his termination petitioner did not provide any receipt for his laptop computer although he testified that it was a recent purchase he did not produce any receipts or documentation regarding the value of the antique pens although he testified he was very familiar with these types of pens from having restored them second howard systems inc prepared an invoice for hours of work and attached to the invoice a timesheet reporting hours worked on monday date and hours worked on tuesday date while we believe petitioner’s testimony that the signature on the timesheet is likely not his it does not change our finding that this invoice is not proof of either the fair_market_value of or his basis in the articles purportedly taken from him finally the record contains a copy of a canceled check for dollar_figure that cleared the howard systems inc account on date we find it highly unlikely that howard systems inc would pay petitioner for items that were allegedly converted from him less than month earlier and that could have easily been retrieved from wyeth-pharmaceutical and sent to him we are even more incredulous that howard systems inc would reimburse petitioner without his having proved to them the value of or his basis in the items certainly if petitioner had provided such evidence to howard systems inc he could have provided the same information to the court he did not for all of the foregoing reasons we conclude that petitioner is not entitled to a deduction in the amount of dollar_figure for a theft_loss sec_6651 addition_to_tax as of the time of trial petitioner had not filed his federal_income_tax return petitioner testified that he gave his return to a u s postal service employee at the 30th street post office station in philadelphia pennsylvania on the evening of date respondent’s records however indicate that petitioner requested an extension to file until date and to date petitioner has not filed his return on the instant record we find that petitioner has failed to satisfy his burden of proving that his failure_to_file timely his return for was due to reasonable_cause and not willful neglect sec_6651 accordingly we sustain respondent's determination imposing the addition_to_tax under sec_6651 for taxable_year even if we did allow the petitioner a theft_loss deduction of dollar_figure petitioner’s standard_deduction for would be greater than the loss allowed accordingly it is of no tax consequence to petitioner that we sustain respondent on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent as to the amount of the deficiency and the sec_6651 addition_to_tax
